

114 HR 5875 IH: To establish requirements for committees of the Senate and the Senate to consider and hold votes on nominations of individuals for appointments by the President, and for other purposes.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5875IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Peters (for himself, Mr. Polis, Mrs. Bustos, Ms. Esty, Mr. Kilmer, Mr. Kind, Mr. Perlmutter, and Mr. Foster) introduced the following bill; which was referred to the Committee on RulesA BILLTo establish requirements for committees of the Senate and the Senate to consider and hold votes on
			 nominations of individuals for appointments by the President, and for
			 other purposes.
	
		1.Requirements for Senate consideration and vote on nominations submitted by the President
 (a)Requirements for committeesIf the President submits to the Senate the nomination of an individual for appointment to an office, the following shall apply:
 (1)If the nomination is referred to a single committee of the Senate, the committee to which the nomination has been referred shall hold a vote on the nomination not later than 90 days after the President submits the nomination, or shall discharge the nomination without recommendation.
 (2)If, upon the submission of the nomination, the nomination is referred jointly to more than one committee of the Senate, each committee to which the nomination has been referred shall hold a vote on the nomination not later than 90 days after the President submits the nomination, or shall discharge the nomination without recommendation.
 (3)If, after the nomination is referred initially to a single committee of the Senate, the nomination is referred sequentially by unanimous consent to another committee of the Senate—
 (A)the committee to which the nomination was initially referred shall hold a vote on the nomination not later than 60 days after the President submits the nomination, or shall discharge the nomination without recommendation; and
 (B)if the committee to which the nomination was initially referred reports the nomination favorably to the Senate, each committee to which the nomination has been referred sequentially shall hold a vote on the nomination not later than 20 days after the first committee reports the nomination favorably, or shall discharge the nomination without recommendation.
					(b)Vote by full Senate
 (1)Vote upon favorable report by committeeIf each committee of the Senate to which the nomination of an individual has been referred reports the nomination favorably to the Senate or discharges the nomination without recommendation, the Senate shall hold a vote on the nomination not later than 60 days after the last such committee reports or discharges the nomination.
 (2)Vote on nominations not referred to committeesIf the President submits to the Senate the nomination of an individual for appointment to an office and the nomination is not referred to any committee of the Senate, the Senate shall hold a vote on the nomination not later than 150 days after the President submits the nomination.
 (3)Treatment of votes on cloture in case of nominations to Supreme CourtIn the case of the nomination of an individual for appointment to the Supreme Court of the United States, a vote in the Senate on a motion to invoke cloture on a motion to proceed to the consideration of the nomination shall be treated as a vote on the nomination for purposes of this subsection.
 2.Effective dateThis Act shall apply with respect to nominations submitted on or after the date of the enactment of this Act.
		